Citation Nr: 0729537	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for multiple joint arthritis.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for fatigue, claimed as due to 
an undiagnosed illness.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for chest pain, claimed as due 
to an undiagnosed illness.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a skin rash, claimed as due 
to an undiagnosed illness.

5.  Whether there is new and material evidence to reopen a 
claim for service connection for a liver disorder, claimed as 
due to an undiagnosed illness.

6.  Whether there is new and material evidence to reopen a 
claim for service connection for breathing problems, claimed 
as due to an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, and from December 1974 to March 1993, with service in 
Southwest Asia from December 5, 1990 to February 10, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran was previously provided 
a VCAA notification letter, but it did not meet the 
requirements set forth in Kent as it did not explain the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  A 
remand is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claims for service connection.  
The notice letter must describe the 
elements necessary to establish service 
connection for a disability, must explain 
the definition of new and material 
evidence, and for each disability must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The veteran should then 
be afforded an appropriate period of time 
to respond.  The RO should attempt to 
obtain any additional evidence identified 
by the veteran.  

2.  Thereafter, the RO should 
readjudicate the claims for compensation 
taking into consideration any additional 
evidence received since the issuance of 
the last SSOC.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



